DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin, US 2021/0063865.
The instant application is drawn to an apparatus, comprising: a substrate; a multi-layer reflective structure disposed over the substrate; and an amorphous capping layer disposed over the multi-layer reflective structure.
The relied upon prior art describes, teaches and suggests the claimed embodiments.  A photolithography mask includes a substrate, a reflective multilayer structure over the substrate, an adhesion layer over the reflective multilayer structure, a capping layer over the adhesion layer, and a patterned absorber layer over the capping layer.  The capping layer includes a non-crystalline conductive material.  Preferred Components: The adhesion layer comprises silicon dioxide, silicon nitride or silicon oxynitride.  The capping layer comprises amorphous ruthenium, or semi-crystalline ruthenium.  The capping layer further comprises one or more dopants having a carbon solubility lower than the non-crystalline material of the capping layer.  The dopants are chosen from niobium, titanium, zirconium, yttrium, boron and phosphorus.  The photolithography mask further comprises patterned anti-reflection layer over the patterned absorber layer.  The adhesion layer comprises dielectric material.  The reflective multilayer structure comprises alternating layers of molybdenum and silicon, in which silicon layer is a topmost layer in the reflective multilayer structure.  The patterned absorber layer comprises chromium, chromium oxide, titanium nitride, tantalum nitride, tantalum, titanium, molybdenum, aluminum-copper, palladium, tantalum boron nitride, aluminum oxide or silver oxide.  The patterned anti-reflection layer comprises tantalum oxide or tantalum boron oxide. 
In view of these teachings the relied upon prior art anticipates the claimed subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737